Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Halm on 02/11/2022.

The application has been amended as follows: 
Claim 9, line 2, -- wherein D is a drill diameter, -- has been added after the word “4.0D,”.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kusunoki (JP 2013-075355A).
Kusunoki discloses a single-edge drill (10, the embodiment of Figs. 1-3) for forming a deep hole comprising: a body (12, para. 21, translation) including a cutting edge (the distal (left) end of a cutting edge 18) at a distal end of the body; and a shank (30) connected to the body so as to be located rearward of the body, wherein in using the drill, an external oil supply method is used. The body has, in an outer periphery of the body, a single chip discharge groove (16), and extending from a cutting tip of the not beyond a rotation center of the drill, thereby providing a core thickness to the body at the first portion of the groove bottom (Fig. 2 and Para. 22).
However, Kusunoki does not disclose:
(1) the single chip discharging groove (16) has a concave curved groove surface;
(2) the body has a small-diameter portion located between the large-diameter portion and the shank, and having a diameter smaller than a diameter of the large-diameter portion; 
(3) a second portion of the groove bottom other than the first portion of the groove bottom is located beyond the rotation center of the drill such that, at the second portion of the groove bottom, the body has no core thickness; and
(4) when taken perpendicularly to the center axis direction, a cross section of the body has a crescent shape constituted by a combination of: an outer peripheral surface constituted by a first cutout circle larger than a cutout circle formed by cutting out 1/3 of a perfect circle; and a groove surface constituted by a second cutout circle having a diameter smaller than a diameter of the outer peripheral 
It would not have been obvious to modify the drill of Kusunoki to have all the missing features above. In addition, other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHWEN-WEI SU/Examiner, Art Unit 3722